Citation Nr: 0611234	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  98-01 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
cardiovascular disability, claimed as heart palpitations, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1989 to August 
1996, including a period of service in the Southwest theater 
of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in February 2000, June 2003, and June 2004.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The veteran currently has no cardiovascular disability.

3.  The veteran currently has no complaints of any joint 
pain, other than toe joint pain.

4.  The veteran's complaints of toe joint pain have been 
attributed to a congenital toe defect.


CONCLUSIONS OF LAW

1.  A chronic cardiovascular disability, to include one 
manifested by heart palpitations, was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2005).


2.  A chronic disability manifested by joint pains was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision on all the 
matters on appeal, it can be argued that the timing of the 
notices does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2003 and July 2004 letters, VA informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The July 2004 letter also advised the 
appellant to submit any relevant evidence in his possession.  
The Board finds that these documents fulfilled VA's duty to 
notify, including the duty to notify the veteran to submit 
any pertinent evidence in his possession, and that any defect 
in the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The Board notes that the veteran has been 
afforded several VA examinations in relation to his claim.  
Under the circumstances, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).  As such, the 
Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claim under consideration and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The issue is now ready to be considered on the 
merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The veteran had service during the Persian Gulf War; 
therefore, it should be noted that service connection may 
also be established for a chronic disability manifested by 
certain signs or symptoms which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2006, and which, by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).  Manifestations of an 
undiagnosed illness include cardiovascular and joint pain 
signs or symptoms.  See 38 C.F.R. § 3.317(b).  


For purposes of this case, the Board notes that congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel 
has held, however, that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. 
§§ 3.303(c), 3.306.  According to the VA General Counsel's 
opinion, however, a congenital defect can be subject to 
superimposed disease or injury, and if that superimposed 
disease or injury occurs during military service, service-
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90.

Cardiovascular

Initially the Board notes that the veteran is currently 
service-connected for an undiagnosed psychiatric illness 
which is manifested by a pounding heart, amongst other signs 
and symptoms.  Thus, it appears to the Board that the veteran 
is currently service-connected for "heart palpitations."  
Nevertheless, the Board must now turn to the issue of whether 
the record demonstrates that the veteran suffers from any 
other chronic cardiovascular disability, to include any 
disability due to an undiagnosed illness.

The relevant evidence of record includes an October 1997 VA 
examination report which shows that the veteran was diagnosed 
with bradycardia.  A March 2000 VA examination report shows 
that the veteran was diagnosed with sinus bradycardia.  An 
August 2004 VA examination report shows that after thorough 
examination, the physician diagnosed with veteran with benign 
sinus bradycardia, benign premature ventricular contractions 
(PVCs), atrial premature contractions (APCs), palpitations, 
and benign congenital mitral valve prolapse.  The physician 
explained that the sinus bradycardia, palpitations, APCs and 
PVCs experienced by the veteran were all normal variants for 
a physically fit person and that they were all normal 
findings and did not represent manifestations of a cardiac 
disability.  The physician stated that the veteran's cardiac 
function was normal and that there was no evidence of a 
cardiac condition due to an undiagnosed illness or any 
cardiac condition related to active duty service.

In short, the medical evidence of record shows that the 
veteran has sinus bradycardia, palpitations, APCs and PVCs 
which are all normal clinical findings and do not represent 
manifestations of a cardiovascular disability.  As the most 
recent VA examination report from August 2004 shows that the 
veteran has normal cardiac function and no evidence of a 
cardiac condition due to an undiagnosed illness and no 
evidence of a cardiovascular disability related to active 
duty service, service connection for a cardiovascular 
disability, claimed as heart palpitations, and to include as 
due to an undiagnosed illness, is not warranted.  See 
Generally Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Service connection cannot be established without a current 
disability).

The Board acknowledges that the August 2004 VA examination 
report notes "benign congenital mitral valve prolapse"; 
however, as noted above, congenital defects are not diseases 
or injuries for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  Moreover, as there is no evidence showing 
that the veteran has any current cardiovascular disability, 
it follows that there is certainly no evidence of any disease 
or injury superimposed on the veteran's benign congenital 
cardiovascular condition during military service in order to 
warrant service connection for any resultant disability under 
the provisions of VAOPGCPREC 82-90.

Joint Pain

The relevant medical evidence of record includes a September 
1997 VA examination report which shows that the veteran 
reported aching in his toes, his knees, his shoulder and his 
back.  After a thorough physical examination and x-ray 
imaging, the veteran was diagnosed with hallux rigidus of the 
toes.  The examiner noted that the veteran's knees were 
perfectly normal on examination and that the only positive 
finding on examination was hallux rigidus.  

An October 1997 VA examination report shows that the veteran 
reported that he ached all over in his joints.  After a 
thorough examination and x-ray imaging, the orthopedic 
diagnoses included normal foot x-ray and examination (no 
arthritis seen); asymptomatic left thumb; levoscoliosis of 
the lower thoracic spine; and, normal right shoulder and 
bilateral knees.  

March 2000 and October 2002 VA examination reports show that 
the veteran reported stiffness and pain in multiple body 
joints.  However, the only diagnoses made after thorough 
examinations were of dermatologic conditions of the feet, 
mainly onychomycosis and tinea pedis.  A November 2002 VA 
examination report shows that the veteran only complained of 
painful great toes, and the examiner diagnosed the veteran 
with early osteoarthritis of the feet.

An August 2004 VA examination report shows that the veteran 
denied all joint pain except in his great toes bilaterally.  
On examination, the physician noted symmetrical splaying of 
the veteran's big toes which he stated was developmental.  
The examiner noted that the veteran's range of motion was 
limited due to this congenital deformity.  The examiner 
stated that the veteran's toe condition was congenital and 
was not attributable to an undiagnosed illness.  The examiner 
concluded by stating that there was no joint condition that 
had arisen from or had been aggravated during the veteran's 
active duty service.

In summary, the medical evidence of record shows that the 
veteran currently has no complaints of any joint pain, except 
for joint pain in the bilateral great toes which has been 
attributed to a congenital defect.  As noted above, 
congenital defects are not diseases or injuries for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  Additionally, there is no evidence of any disease or 
injury superimposed on the veteran's congenital toe condition 
during military service in order to warrant service 
connection for any resultant disability under the provisions 
of VAOPGCPREC 82-90.  As such, service connection for a 
disability manifested by joint pain, to include as due to an 
undiagnosed illness, is not warranted.



Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


